Exhibit 10.1

WELL CARE HMO, INC., D/B/A STAYWELL Medicaid HMO Contract
HEALTH PLAN OF FLORIDA

AHCA CONTRACT NO. FA522
AMENDMENT NO. 9

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and WELL CARE HMO, INC.,
D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the “Vendor”,
is hereby amended as follows:



  1.   Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $663,757,222.00 (an increase of $6,488,350.00), subject to
the availability of funds.



  2.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels,
Table 2 is hereby amended to now read as follows:

Table 2
Age-banded Capitation Rates for all Agency Areas of the State.

July 1, 2005 through August 31, 2005 — Estimated HMO rates; not for use unless
approved by CMS.

                                         
Area 07 General Rates Plan -
          015016913 (BREVARD)                        
BTHMO+2MO
          3MO-11MO1-56-1314-20 (P)14 -20 (M)21-54 (F)   21-54 (M)   55-64   65+
TANF/FC/SOBRA
  894.04   178.5687.80     56.33  122.97    63.04238.18154.51  
322.34     322.34                
SSI/No Medicare
  8976.51  
1573.97      404.51    212.74  232.25    232.25701.12701.12    661.11     661.11
                       
SSI/Part B
  308.90  
308.90     308.90     308.90  308.90        308.90308.90308.90    308.90     308.90
                       
SSI/Part A & B
  284.51   284.51284.51    284.51  284.51        284.51284.51284.51  
284.51     198.54                
Area 09 General Rates Plan -
          015016910(PALM BEACH)                        
BTHMO+2MO
          3MO-11MO1-56-1314-20(F)14-20(M)21-54(F)   21-54 (M)   55-64   65+
TANF/FC/SOBRA
  850.65   169.5683.3253.28116.6359.62225.69   146.30   304.86   304.86
SSI/No Medicare
  9123.67   1599.06410.92216.11235.92235.92711.70   711.70   670.95   670.95
SSI/Part B
  288.69   288.69288.69288.69288.69288.69288.69   288.69   288.69   288.69
SSI/Part A & B
  317.25   317.25317.25317.25317.25317.25317.25   317.25   317.25   221.58
Area 10 General Rates Plan -
          015016900(BROWARD)                        
BTHMO+2MO
          3MO-11MO1-56-1314-20(F)14-20(M)21-54(F)   21-54 (M)   55-64   65+
TANF/FC/SOBRA
  854.17   170.8684.1154.07117.8260.56228.83   148.48   309.80   309.80
SSI/No Medicare11134.67
          1955.18502.14264.85289.15289.15873.08   873.08   823.33   823.33
SSI/Part B
  316.19   316.19316.19316.19316.19316.19316.19   316.19   316.19   316.19
SSI/Part A & B
  341.03   341.03341.03341.03341.03341.03341.03   341.03   341.03   238.56
Area 11 General Rates plus Transportation

  Plan - 015016909(DADE)                        
BTHMO+2MO
          3MO-11MO 1-5 6-13 14-20(F) 14-20(M) 21-54(P) 21-54(M) 55-64 65+      
                 
TANF/FC/SOBRA 1112.08
         
221.47    108.96       69.38    152.49       77.84    294.30      190.48      396.50     396.50
                        SSI/No Medicare 12145.44   2131.38 551.08 286.49 314.89
314.89 952.30 952.30 894.10 894.10
                        SSI/Part B 455.34   455.34 455.34 455.34 455.34 455.34
455.34 455.34 455.34 455.34
                       
SSI/Part A & B
  433.96  
433.96    433.96      433.96    433.96      433.96    433.96      433.96     433.96      299.72
                       

September 1, 2005 through December 31, 2005 — Estimated HMO rates; not for use
unless
approved by CMS.

                                                                               
 
Area 09 General Rates Plan -

  015016910(PALM BEACH)                                                        
       
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (P)   14-20(M}   21-54 (P)   21-54 (M)   55-64  
65+
TANF/FC/SOBRA
  850.65   169.56   83.32   53.28   116.63   59.62   225.69   146.30   304.86  
304.86
SSI/No Medicare
  9123.67   1599.06   410.92   216.11   235.92   235.92   711.70   711.70  
670.95   670.95
SSI/Part B
  288.69   288.69   288.69   288.69   288.69   288.69   288.69   288.69   288.69
  288.69
SSI/Part A & B
  317.25   317.25   317.25   317.25   317.25   317.25   317.25   317.25   317.25
  221.58
Area 10 General Rates Plan -

  015016900(BROWARD)                                                            
   
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  854.17   170.86   84.11   54.07   117.82   60.56   228.53   148.48   309.80  
309.80
SSI/No Medicare
  11134.67   1955.18   502.14   264.85   289.15   289.15   873.08   873.08  
823.33   823.33
SSI/Part B
  316.19   316.19   316.19   316.19   316.19   316.19   316.19   316.19   316.19
  316.19
SSI/Part A & B
  341.03   341.03   341.03   341.03   341.03   341.03   341.03   341.03   341.03
  238.55

AHCA Contract No. FA522, Amendment No. 9, Page 1 of 4

AHCA Form 2100-0002 (Rev. NOV03)

WELL CARE HMO, INC., D/B/A STAYWELL Medicaid HMO Contract
HEALTH PLAN OF FLORIDA

January 1, 2006 through June 30, 2006 — Estimated HMO rates; not for use unless
approved by CMS.

                                                                               
 
Area 09 General Rates Plan -

  015016910(PALM BEACH)                                                        
       
 
  BTHM0+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  850.65   169.56   83.32   53.28   116.63   59.62   225.69   146.30   304.86  
304.86
SSI/No Medicare
  9123.67   1599.06   410.92   216.11   235.92   235.92   711.70   711.70  
670.95   670.95
SSI/Part B
  179.44   179.44   179.44   179.44   179.44   179.44   179.44   179.44   179.44
  179.44
SSI/Part A & B
  76.11   76.11   76.11   76.11   76.11   76.11   76.11   76.11   76.11   66.48
Area 10 General Rates Plan -

  015016900(BROWARD)                                                            
   
 
  BTHM+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54{M )   55-64
  65+
TANF/FC/SOBRA
  854.17   170.86   84.11   54.07   117.82   60.56   228.53   148.48   309.80  
309.80
SSI/No Medicare
  11134.67   1955.18   502.14   264.85   289.15   289.15   873.08   873.08  
823.33   823.33
SSI/Part B
  205.90   205.90   205.90   205.90   205.90   205.90   205.90   205.90   205.90
  205.90
SSI/Part A & B
  81.99   81.99   81.99   81.99   81.99   81.99   81.99   81.99   81.99   71.59

        .



  3.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels,
Table 3 is hereby amended to now read as follows:

Table 3
Age-banded Capitation Rates, Including Community Mental Health and Mental Health
Targeted Case
Management

July 1, 2005 through August 31, 2005 — Estimated HMO rates; not for use unless
approved by CMS.

Area 03 General Rates plus Mental Health Plan — 015016901(HERNADO)

                                                                               
 
 
  BTHM0+2MO   3MO-11MO     1-5 6-13 14-20 (F)   14-20(M) 21-54(F) 21-54(M)
            55-64 65+                           TANF/FC/SOBRA     956.51      
190.37       94.52 67.12 136.49     72.38 254.10 164.92342.33
            342.33                           SSI/No Medicare     8796.56      
1536.63       401.17 243.67 248.87     248.87 702.91 702.91
            649.30       649.30                   SSI/Part B     356.54      
356.54       356.54 356.54 356.54     356.54 356.54 356.54
            356.54       356.54                   SSI/Part A & B     299.65    
  299.65       299.65 299.65 29     9.65 299.65 299.65 299.65
            299.65       211.35                   Area 05 General Rates plus
Mental Health
          Plan - 015016903(PASCO) 015016904(PINELLAS)
                                               
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (P)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    919.98       183.43       91.15       64.87       131.62       69.93      
245.33       159.49       331.03       331.03  
SSI/No Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    735.80       738.80       681.19       681.19  
SSI/Part B
    332.63       332.63       332.63       332.63       332.63       332.63    
  332.63       332.63       332.63       332.63  
SSI/Part A & B
    321.24       321.24       321.24       321.24       321.24       321.24    
  321.24       321.24       321.24       227.10   Area 06 General Rates plus
Mental Health
          Plan - 015016902(HILLSBOROUGH) 015016905(POLK) 015016912(MANATEE)
                                       
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    319.38       319.38       319.38       319.38       319.38       319.38    
  319.38       319.38       319.38       319.38  
SSI/Part A & B
    288.23       288.23       288.23       288.23       288.23       288.23    
  288.23       288.23       288.23       202.46   Area 07 General Rates plus
Mental Health
          Plan - 015016906 (ORANGE) 015016907(OSCEOLA) 015016908 (SEMINOLE)
                                       
 
  BTHM0+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    894.05       178.57       89.54       68.64       132.32       72.39      
240.41       156.74       324.62       324.62  
SSI/No Medicare
    8976.52       1573.98       414.04       264.97       264.82       264.82  
    733.66       733.66       674.72       674.72  
SSI/Part B
    312.78       312.78       312.78       312.78       312.78       312.78    
  312.78       312.78       312.78       312.78  
SSI/Part A & B
    296.22       296.22       296.22       296.22       296.22       296.22    
  296.22       296.22       296.22       210.25  
Area 08 General Rates plus Mental Health

          Plan - 015016911(LEE)           015016914(SARASOTA)                  
                     
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    785.83       156.86       78.13       56.61       113.39       60.74      
210.44       136.92       284.23       284.23  
SSI/No Medicare
    8247.94       1440.21       376.25       229.28       234.06       234.06  
    659.32       659.32       608.59       608.59  
SSI/Part B
    313.20       313.20       313.20       313.20       313.20       313.20    
  313.20       313.20       313.20       313.20  
SSI/Part A & B
    297.40       297.40       297.40       297.40       297.40       297.40    
  297.40       297.40       297.40       210.20  

September 1, 2005 through December 31, 2005 — Estimated HMO rates; not for use
unless approved by CMS.

                 
Area 03 General Rates plus Mental Health
  Plan - 015016901(HERNANDO)
       
BTHMO+2MO
  3MO-11MO 1-5 6-13 14-20(F) 14-20(M) 21-54(F) 21-54(M) 55-64   65+

                                                                               
  TANF/FC/SOBRA 956.51 190.37 94.52 67.12 136.49 72.38 254.10
    164.92 342.33 342.33                                                        
  SSI/No Medicare 8796.56 1536.63 401.17 243.67 248.87 248.87 702.91
    702.91 649.30 649.30                                                        
  SSI/Part B 356.54 356.54 356.54 356.54 356.54 356.54 356.54
    356.54 356.54 356.54                                                        
  SSI/Part A & B 299.65 299.65 299.65 299.65 29
  9.65 299.65 299.65 299.65 299.65 211.35
                                                            AHCA Contract
No. FA522, Amendment No. 9, Page 2 of 4
                                                                AHCA
Form 2100-0002 (Rev. NOV03)
                                                                       
WELL CARE HMO, INC., D/B/A STAYWELL

                                      Medicaid HMO Contract                
HEALTH PLAN OF FLORIDA
                                                                               
Area 05 General Rates plus Mental Health
          Plan - 015016903(PASCO) 015016904(PINELLAS)
                                               
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    919.98       183.43       91.15       64.87       131.62       69.93      
245.33       159.49       331.03       331.03  
SSI/No Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    735.80       735.80       681.19       681.19  
SSI/Part B
    332.83       332.63       332.63       332.63       332.63       332.63    
  332.63       332.63       332.63       332.63  
SSI/Part A & B
    321.24       321.24       321.24       321.24       321.24       321.24    
  321.24       321.24       321.24       227.10   Area 06 General Rates plus
Mental Health
          Plan - 015016902(HILLSBOROUGH) 015016905(POLK) 015016912(MANATEE)
                                       
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    319.38       319.38       319.38       319.38       319.38       319.38    
  319.38       319.38       319.38       319.38  
SSI/Part A & B
    288.23       288.23       288.23       288.23       288.23       288.23    
  288.23       288.23       288.23       202.46   Area 07 General Rates plus
Mental Health
          Plan - 015016906(ORANGE) 015016907(OSCEOLA) 015016908(SEMINOLE)
015016913(BREVARD)
                                       
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    894.05       178.57       89.54       68.64       132.32       72.39      
240.41       156.74       324.62       324.62  
SSI/No Medicare
    8976.52       1573.98       414.04       264.97       264.82       264.82  
    733.66       733.66       674.72       674.72  
SSI/Part B
    312.78       312.78       312.78       312.78       312.78       312.78    
  312.78       312.78       312.78       312.78  
SSI/Part A & B
    296.22       296.22       296.22       296.22       296.22       296.22    
  296.22       296.22       296.22       210.25  
Area 08 General Rates plus Mental Health

          Plan - 015016911(LEE)           015016914(SARASOTA)                  
                     
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    785.53       156.86       78.13       56.61       113.39       60.74      
210.44       136.92       284.23       284.23  
SSI/No Medicare
    8247.94       1440.21       376.25       229.28       234.06       234.06  
    659.32       659.32       608.59       608.59  
SSI/Part B
    313.20       313.20       313.20       313.20       313.20       313.20    
  313.20       313.20       313.20       313.20  
SSI/Part A & B
    297.40       297.40       297.40       297.40       297.40       297.40    
  297.40       297.40       297.40       210.20  

Area 11 General Rates plus Mental Health plus Transportation Plan —
015016909(DADE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    1112.09       221.48       110.76       82.14       162.18       87.53      
296.62       192.80       398.87       398.87  
SSI/No Medicare
    12145.45       2131.39       560.13       336.09       345.82       345.82  
    983.20       983.20       907.03       907.03  
SSI/Part B
    462.31       462.31       462.31       462.31       462.31       462.31    
  462.31       462.31       462.31       462.31  
SSI/Part A & B
    439.76       439.76       439.76       439.76       439.76       439.76    
  439.76       439.76       439.76       305.52  

January 1, 2006 through June 30, 2006 — Estimated HMO rates; not for use unless
approved by CMS.

                                                                               
  Area 03 General Rates plus Mental Health
          Plan - 015016901(HERNANDO)
                                               
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  956.51   190.37   94.52   67.12   136.49   72.38   254.10   164.92   342.39  
342.33
SSI/No Medicare
  8796.56   1536.63   401.17   243.67   248.87   248.87   702.91   702.91  
649.30   649.30
SSI/Part B
  237.65   237.65   237.65   237.65   237.65   237.65   237.65   237.65   237.65
  237.65
SSI/Part A & B
  83.24   83.24   83.24   83.24   83.24   83.24   83.24   83.24   83.24   73.70
Area 05 General Rates plus Mental Health
          Plan - 015016903(PASCO) 015016904(PINELLAS)
                                               
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  919.98   183.43   91.15   64.87   131.62   69.93   245.33   159.49   331.03  
331.03
SSI/No Medicare
  9248.02   1615.41   420.86   252.27   258.55   258.55   735.80   735.80  
681.19   681.19
SSI/Part B
  214.59   214.59   214.59   214.59   214.59   214.59   214.59   214.59   214.59
  214.59
SSI/Part A & B
  83.91   83.91   83.91   83.91   83.91   83.91   83.91   83.91   83.91   74.53
Area 06 General Rates plus Mental Health
          Plan - 015016902(HILLSBOROUGH) 015016905(POLK) 015016912(MANATEE)
                                       
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  839.91   168.14   84.80   67.94   131.99   75.16   230.12   151.25   309.66  
109.66
SSI/No Medicare
  8536.50   1494.29   393.28   262.75   284.04   284.04   746.59   746.59  
653.76   653.76
SSI/Part B
  201.26   201.26   201.26   201.26   201.26   201.26   201.26   201.26   201.26
  201.26
SSI/Part A & B
  73.23   73.23   73.23   73.23   73.23   73.23   73.23   73.23   73.23   64.45
Area 07 General Rates plus Mental Health
          Plan - 015016906(OR/LNGE) 015016907(OSCEOLA) 015016908(SEMINOLE)
015016913(BREVARD)
                               
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  894.05   178.57   89.54   68.64   132.32   72.39   240.41   156.74   324.62  
324.62
SSI/No Medicare
  8976.52   1573.98   414.04   264.97   264,82   264.82   733.66   733.66  
674.72   674.72
SSI/Part B
  203.20   203.20   203.20   203.20   203.20   203.20   203.20   203.20   203.20
  203.20
SSI/Part A & B
  84.13   84.13   84.13   84.13   84.13   84.13   84.13   84.13   84.13   74.97
Area 08 General Rates plus Mental Health

          Plan - 015016911(LEE)           015016914(SARASOTA)                  
                     
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   59-64
  65 *
TANF/FC/SOBRA
  785.53   156.86   78.13   56.61   113.39   60.74   210.44   136.92   284.23  
284.23
SSI/No Medicare
  8247.94   1440.21   376.25   229.28   234.06   234.06   659.32   659.32  
608.59   608.59
SSI/Part B
  191.91   191.91   191.91   191.91   191.91   191.91   191.91   191,91   191.91
  191.91
SSI/Part A & B
  77.95   77.95   77.95   77.95   77.95   77.95   77.95   77.95   77.95   69.13

AHCA Contract No. FA522, Amendment No. 9, Page 3 of 4

AHCA Form 2100-0002 (Rev. NOV03)

                                                                               
  WELL CARE HMO, INC., D/B/A STAYWELL                                          
        Medicaid HMO contract                 HEALTH PLAN OF FLORIDA            
                                                                    Area11
General Rates plus Mental Health plus Transportation Plan - 015016909(DADE)
                                                               
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    1112.09       221.48       110.76       82.14       162.18       87.53      
296.62       192.80       398.87       398.87  
SSI/No Medicare
    12145.45       2131.39       560.13       336.09       345.82       345.82  
    983.20       983.20       907.03       907.03  
SSI/Part B
    280.88       280.88       280.88       280.88       280.88       280.88    
  280.88       280.88       280.88       280.88  
SSI/Part A & B
    131.46       131.46       131.46       131.46       131.46       131.46    
  131.46       131.46       131.46       109.55  



  4.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3, the second paragraph is hereby amended to now read:

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $663,757,222.00 (an increase of $6,488,350.00)
expressed on page seven of this contract.



  5.   This amendment shall begin on September 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 4 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

     
WELLCARE HMO, INC., D/B/A STAYWELL
HEALTH PLAN OF FLORIDA
  STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
   
SIGNED
  SIGNED

BY:/s/ Todd S. Farha      BY:     [Illegible]     

          NAME: Todd S. Farha       NAME: Alan Levine     TITLE: President & CEO
      TITLE: Secretary

DATE: 8/31/05 DATE:     9/1/05     

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA522, Amendment No. 9, Page 4 of 4

AHCA Form 2100-0002 (Rev. NOV03)

